Citation Nr: 1529908	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1975 to July 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

In August 2006, the Veteran filed a claim to reopen the issue of entitlement of service connection for hypertension, which was initially denied in an October 1993 rating decision.  In a January 2007 rating decision, the RO denied reopening the Veteran's service connection claim.  Thereafter, the Veteran perfected an appeal.  

In October 2011, the Board reopened the above-captioned claim and remanded it for further development.  Specifically, the Board directed the RO to: (1) provide the Veteran with the requisite notice; (2) ask the Veteran to identify any post-service treatment providers from whom he received treatment for hypertension; and (3) provide the Veteran with another VA examination and obtain an opinion as to the etiology of his hypertension.  

In November 2011, the RO sent the Veteran a letter containing the proper notice and requesting that he return a signed VA Form 21-4142 (Authorization and Consent to Release Information) for any post-service treatment providers from whom he received treatment for hypertension.

In December 2011, the Veteran submitted authorizations for three private treatment providers.  The record shows that the RO did not attempt to obtain records from the named treatment providers until December 2014.  In February 2015, the RO informed the Veteran that it requested medical records from the named treatment providers, but had not received a response.  Subsequently, the RO received records from two of the treatment providers.  A December 2014 correspondence in the Veteran's claims file indicates that after an extensive web search, VA was unable to find the treatment provider identified by the Veteran as "Primary Care" on Atlanta Highway in Montgomery, Alabama.  There is no indication that the RO informed the Veteran that it did not request records from Primary Care because it was unable to locate the treatment provider based on the information provided by the Veteran.  Therefore, a remand is necessary in order to request additional information from the Veteran regarding the identity of Primary Care in Montgomery, Alabama, and attempt to obtain such treatment records, as ordered in the November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2011, the Veteran underwent a VA examination to determine the etiology of his hypertension.  The examination report indicates that service treatment records showed some evidence of high blood pressure during service.  Specifically, during a May 1992 discharge examination, the Veteran's blood pressure was 140/96; however, the record indicated that a five-day blood pressure check revealed borderline blood pressure within normal limits.  The examiner noted that the five-day blood pressure check revealed elevated blood pressure on the first day, but the readings trended downward and were within normal limits by the fifth day.  The examiner noted that an October 1993 VA examination report showed no diagnosis of hypertension.  The examiner opined that the Veteran's hypertension was not incurred in or caused by service and provided the following rationale:

The [Veteran] had evidence of elevated [blood pressure] while on active duty, which were noted to trend down on the 5 day [blood pressure] check.  There was no specific diagnosis of [hypertension] or treatment while on active duty.  The [Veteran] was not diagnosed with [hypertension], [through] the VA, until 2006.  He was subsequently [prescribed] atenolol in 2008.

In a May 2012 addendum, the VA examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  In support of this, the examiner provided the following rationale:

There is no specific medical evidence available to support the Veteran's claim.  The Veteran has not provided any specific medical evidence in support of his contention that his essential [hypertension] was caused by or aggravated by the service connected PTSD.

In June 2014, the Board found that the VA examiner's December 2011 opinion was inadequate because it failed to consider medical evidence suggesting that the Veteran may have had hypertension prior to 2006.  This evidence included a November 2003 VA examination report showing a diagnosis of hypertension and a July 2011 letter from a private physician indicating the Veteran had hypertension since 1992.  The Board also found that the May 2012 addendum opinion was inadequate because it relied on a lack of evidence as the basis for concluding that the Veteran's hypertension was not aggravated by his service-connected PTSD.  Consequently, the Board remanded the above-captioned claim and directed the RO to obtain a supplemental opinion addressing the etiology of the Veteran's hypertension.  Specifically, the Board directed the examiner to "indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hypertension is related to his military service or dates back to his service, including the finding of 'borderline' blood pressure following a five-day blood pressure check completed as part of his separation physical examination in May 1992 and his private physician's July 2011 medical opinion letter indicating hypertension since 1992."  The examiner was also instructed to consider and discuss the November 2003 VA examination report showing a diagnosis of hypertension.  Additionally, the Board ordered an opinion as to whether the Veteran's hypertension manifested to a compensable degree within one year of discharge.  Finally, the Board directed the examiner to "opine on the likelihood (very likely, as likely as not, or unlikely) the Veteran's hypertension was either caused or aggravated (permanently worsened) by his service-connected PTSD."  In doing so, the examiner was instructed to "acknowledge pertinent medical literature discussing the potential relationship between PTSD and hypertension found at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/, and PTSD and poor cardiovascular health," found at "www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp."
While in remand status, the RO sent the Veteran's claims file to a VA psychologist for a supplemental opinion.  In September 2014, the examiner provided the following response:

This examiner is a psychologist and defers the diagnosis of hypertension to the physician.  Similarly an analysis of the blood pressure changes between his entrance physical and others obtained within one year of discharge is also deferred to the physician.  The contribution of the Veteran's weight, diabetes, and high cholesterol to his hypertension is also deferred to the physician.  However, the research shows that the Veteran has multiple conditions which have been correlated with hypertension including a history of alcohol use, obesity, diabetes, high cholesterol, and PTSD.  Given the multiple possible contributing factors to the Veteran's hypertension, it is less likely as not (less than 50/50 probability) that the Veteran's hypertension was caused by, aggravated by, or a result of . . . the Veteran's service connected PTSD.

There is no indication in the record that a VA physician was ever contacted to provide a supplemental opinion.  While a psychologist is competent to offer opinions regarding the etiology of psychiatric disorders, there is no evidence to suggest that the above-referenced psychologist possesses medical expertise necessary to opine on the etiology of cardiovascular disorders.  Indeed, the psychologist indicated that a physician should opine on issues relating to the etiology of the Veteran's hypertension.  Thus, the Board finds that the September 2014 opinion of the VA psychologist is not competent evidence as to the etiology of the Veteran's hypertension.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the September 2014 opinion is inadequate, and another remand is necessary to obtain a supplemental opinion from a qualified VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  

Additionally, as noted above, the Veteran submitted the following July 2011 letter from a private physician, B. P., M.D.:

[The Veteran] is a patient of this facility.  He was diagnosed with hypertension in 1992.  If you should have any further questions as they relate to his patient, please don't hesitate to call our office.

Because the claims file does not contain treatment records from Dr. B. P., it is not clear from the July 2011 letter whether Dr. B. P. diagnosed the Veteran's hypertension in 1992 or whether Dr. B. P.'s opinion is based on a review of the Veteran's 1992 in-service blood pressure readings.  Therefore, on remand, the RO should attempt to obtain private treatment records from Dr. B. P. and provide Dr. B. P. with an opportunity to clarify the July 2011 opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran's private physician, Dr. B. P., and ask whether Dr. B. P. diagnosed the Veteran's hypertension in 1992 or whether Dr. B. P.'s opinion is based on a review of the Veteran's in-service blood pressure readings.
 
2.  The RO must contact the Veteran and obtain clarification as to whether he would like VA to obtain records from Dr. B. P.  The RO must also ask him to provide additional information regarding "Primary Care" in Montgomery, Alabama.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  After completing the above actions, the evidence of record, in the form of electronic records, must be made available to a qualified VA examiner in order to obtain a supplemental opinion addressing the etiology of the Veteran's hypertension.  The examiner must review all pertinent records associated with the claims file, including any private treatment records obtained by the RO as a result of this remand, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must provide opinions as to:

a.)  Whether the Veteran's hypertension was incurred in or caused by service.  In doing so, the examiner must specifically consider and discuss the in-service finding of "borderline" blood pressure following a five-day blood pressure check completed as part of his May 1992 separation physical examination; the November 2003 VA examination report showing a diagnosis of hypertension; and the July 2011 letter from Dr. B. P., including any additional clarification that is obtained as a result of this remand.

b.)  Whether the Veteran's hypertension manifested to a compensable degree within one year of discharge.  

c.) Whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  In doing so, the examiner must acknowledge pertinent medical literature discussing the potential relationship between PTSD and hypertension, found at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC3141329/, and PTSD and poor cardiovascular health, found at www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp."

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




